     Case 3:18-cv-04865-EMC Document 233 Filed 12/27/19 Page 1 of 11




 1   LEVI & KORSINSKY, LLP
     Adam M. Apton (SBN 316506)
 2   Adam C. McCall (SBN 302130)
     388 Market Street, Suite 1300
 3
     San Francisco, CA 94111
 4   Tel : 415-373-1671
     Fax : 415-484-1294
 5   Email: aapton@zlk.com
             amccall@zlk.com
 6
     Attorneys for Lead Plaintiff and the Class
 7
     [Additional Counsel on Signature Block]
 8

 9
                                UNITED STATES DISTRICT COURT
10
                             NORTHERN DISTRICT OF CALIFORNIA
11
                                     SAN FRANCISCO DIVISION
12
     IN RE TESLA, INC. SECURITIES                     Case No. 3:18-cv-04865-EMC
13   LITIGATION
                                                      CLASS ACTION
14
                                                      LEAD PLAINTIFF’S NOTICE OF
15                                                    MOTION AND MOTION TO
16                                                    CONVERT DEFENDANTS’ MOTION
                                                      TO DISMISS TO MOTION FOR
17                                                    SUMMARY JUDGMENT; MOTION
                                                      TO STRIKE; AND MEMORANDUM
18                                                    OF POINTS AND AUTHORITIES IN
                                                      SUPPORT
19

20                                                    ORAL ARGUMENT REQUESTED

21                                                    Date: March 5, 2020
                                                      Time: 1:30 p.m.
22                                                    Location: Courtroom 5, 17th Floor
                                                      Judge: Hon. Edward Chen
23

24                                                    Date Action Filed: August 10, 2018

25

26

27

28                                       MOTION TO CONVERT; STRIKE
                                        CASE NO. 3:18-CV-04865-EMC
     Case 3:18-cv-04865-EMC Document 233 Filed 12/27/19 Page 2 of 11




 1                              NOTICE OF MOTION AND MOTION

 2          PLEASE TAKE NOTICE that on March 5, 2020 at 1:30 p.m., or as soon thereafter as this

 3   matter may be heard, in Courtroom 5 – 17th Floor of the United States Courthouse located at 450

 4   Golden Gate Avenue, San Francisco, CA 94102, the Honorable Edward M. Chen presiding, Lead

 5   Plaintiff Glen Littleton (“Plaintiff”), by his counsel, will move, and hereby does move, this Court

 6   for an Order:

 7          (1)      Pursuant Rule 12(d), converting Defendants’ Motion to Dismiss to a Motion for

 8                   Summary Judgment under Rule 56; or,

 9          (2)      Alternatively, striking from Defendants’ Motion to Dismiss and supporting

10                   documents all matters outside the pleadings.

11          PLEASE TAKE FURTHER NOTICE that this motion is based on the Memorandum of

12   Points and Authorities below, the arguments of counsel, and any other matters properly before

13   this Court. A proposed form of Order is also submitted herewith.

14                                     ISSUES TO BE DECIDED

15          1.       Whether the Court must convert Defendants’ Motion to Dismiss to one for

16   Summary Judgment pursuant to Rule 12(d) because Defendants’ Motion advances conclusions

17   that are based on facts extraneous to the pleadings and directly contradict Plaintiff’s well-pleaded

18   allegations?

19          2.       In the alternative, whether the Court should exclude all matters outside the

20   pleadings within the Motion to Dismiss and strike Defendants’ corresponding arguments?

21

22

23

24

25

26

27
                                          MOTION TO CONVERT; STRIKE
28                                       CASE NO. 3:18-CV-04865-EMC
                                                       i
     Case 3:18-cv-04865-EMC Document 233 Filed 12/27/19 Page 3 of 11




 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2   I.      INTRODUCTION

 3           Federal Rule of Civil Procedure 12(d) is explicit. It states: “If, on a motion under Rule

 4   12(b)(6) or 12(c), matters outside the pleadings are presented to and not excluded by the court,

 5   the motion must be treated as one for summary judgment under Rule 56. All parties must be given

 6   a reasonable opportunity to present all the material that is pertinent to the motion.” FED. R. CIV.

 7   P. 12(d). There can be no mistake on this issue. If a defendant introduces matters outside the

 8   pleadings on a motion to dismiss, they must be excluded or the motion converted to one for

 9   summary judgment and the plaintiff permitted to proceed to discovery.

10           In their Motion to Dismiss, Defendants have openly and repeatedly introduced and relied

11   on matters from outside the pleadings. They have loaded their motion with factual arguments

12   having absolutely no basis in the Complaint 1; in fact, the central premise of Defendants’ motion

13   contradicts Plaintiff’s allegations. They argue that Musk’s August 7, 2018 tweet—“Am

14   considering taking Tesla private at $420. Funding secured.”—was done in response to a

15   perceived threat of a “leak” in the Financial Times. Not only does this narrative fail to have any

16   support in the pleadings, it ignores Plaintiff’s well-pleaded allegations of Musk’s motive to

17   financially harm short-sellers of Tesla’s stock. The purpose of a motion to dismiss under Rule

18   12(b)(6) is to test the legal sufficiency of a complaint, not to resolve competing theories of the

19   case.

20           The Ninth Circuit pressed this exact point in Khoja v. Orexigen Therapeutics, Inc., 899

21   F.3d 988 (9th Cir. 2018). By introducing extraneous facts at the pleading stage, defendants in

22   securities cases are “exploiting” evidentiary procedures in order to “improperly to defeat what

23   would otherwise constitute adequately stated claims . . . .” Id. at 998. “Defendants face an alluring

24   temptation to pile on numerous documents to their motions to dismiss to undermine the complaint,

25
     1
26    “Complaint” refers to Plaintiff’s Consolidated Amended Complaint for Violations of the Federal
     Securities Laws dated January 16, 2019 (ECF No. 184). “¶__” refers to paragraphs in the
27   Complaint.
                                          MOTION TO CONVERT; STRIKE
28                                       CASE NO. 3:18-CV-04865-EMC
                                                       1
     Case 3:18-cv-04865-EMC Document 233 Filed 12/27/19 Page 4 of 11




 1   and hopefully dismiss the case at an early stage. Yet the unscrupulous use of extrinsic documents

 2   to resolve competing theories against the complaint risks premature dismissals of plausible claims

 3   that may turn out to be valid after discovery.” Id. As the Ninth Circuit held, such “undermining

 4   of the usual pleading burdens” will not be tolerated.

 5          So long as this Court adheres to Khoja (which it must), Defendants’ Motion to Dismiss

 6   must be denied. Plaintiff’s well-pleaded factual allegations are irreconcilable with the facts and

 7   conclusions asserted by Defendants in their motion. Defendants’ decision to rely on—and, indeed,

 8   center their brief around—facts outside of the pleadings requires that this Court either convert

 9   their motion to one for summary judgment or strike substantial swaths of their motion papers. In

10   either event, the Motion to Dismiss must be denied and the parties should proceed with discovery.

11   II.    ARGUMENT

12          A.      LEGAL STANDARD

13         Rule 12(d) is clear that on motion to dismiss, “if . . . matters outside the pleadings are

14   presented to and not excluded by the court, the motion must be treated as one for summary

15   judgment under Rule 56.” FED. R. CIV. P. 12(d). As such, “[g]enerally, district courts may not

16   consider materials outside the pleadings when assessing the sufficiency of a complaint under Rule

17   12(b)(6) of the Federal Rules of Civil Procedure.” Khoja, 899 F.3d at 998.

18         The Ninth Circuit emphasized the importance of this rule in Khoja. In what it described as

19   a “concerning pattern in securities cases,” the Khoja court sought to stop defendants from

20   “exploiting [judicial notice and incorporation by reference] procedures improperly to defeat what

21   would otherwise constitute adequately stated claims at the pleading stage.” Id. “If defendants are

22   permitted to present their own version of the facts at the pleading stage — and district courts

23   accept those facts as uncontroverted and true — it becomes near impossible for even the most

24   aggrieved plaintiff to demonstrate a sufficiently ‘plausible’ claim for relief.” Id. at 999.

25   Consequently, courts must not allow defendants to rely upon “extrinsic documents to resolve

26   competing theories against the complaint,” especially in fraud cases “where there is already a

27   heightened pleading standard, and the defendants possess materials to which the plaintiffs do not
                                         MOTION TO CONVERT; STRIKE
28                                      CASE NO. 3:18-CV-04865-EMC
                                                      2
     Case 3:18-cv-04865-EMC Document 233 Filed 12/27/19 Page 5 of 11




 1   yet have access.” Id. at 998. 2

 2           B.      DEFENDANTS           VIOLATE          KHOJA        BY      PROFFERING            AN

 3                   UNSUBSTANTIATED AND CONTRADICTED FACTUAL NARRATIVE

 4                   CONCERNING A “LEAK” IN THE FINANCIAL TIMES.

 5           Defendants begin their motion to dismiss with the premise that Musk’s August 7, 2018

 6   tweet was prompted by a “leak” in the Financial Times. They claim that the “leak” about “PIF’s

 7   recent acquisition of nearly 5% of Tesla stock” caused Musk to become “[c]oncerned his

 8   discussions with PIF regarding taking Tesla private would also leak.” Def. Mem. at 2. Tweeting,

 9   Defendants claim, was “the right thing to do” because it was supposedly the only way Musk could

10   “ensure that all shareholders were privy to his intentions” of taking Tesla private at the same time.

11   Id.

12           This narrative is absolute fiction. It has no support from any of Plaintiff’s allegations in

13   the Complaint and, in fact, even contradicts statements made by Musk in the days, weeks, and

14   months after the August 7, 2018 tweet. For example, when Musk explains “Why did I make a

15   public announcement?” in his August 13, 2018 blog post, not once does he mention the “leak” in

16   the Financial Times or that he was “[c]oncerned” about his discussions with PIF becoming public.

17   ¶103. Instead, Musk’s August 13, 2018 blog post paints the August 7, 2018 tweet as a decisive,

18   thought-through step towards a greater objective. He claims that he wanted to have “meaningful

19   discussions” with Tesla’s shareholders about taking the company private, and that “it wouldn’t

20   be right to share information . . . with just our largest investors without sharing the same

21   information with all investors at the same time.” ¶103. According to Musk, this was why it “was

22

23   2
       See also Hsu v. Puma Biotechnology, Inc., 213 F. Supp. 3d 1275, 1281-82 (C.D. Cal. 2016)
     (describing “practical reality” of “inappropriate efforts by defendants” in SEC matters to “expand
24
     courts’ consideration of extrinsic evidence at the motion to dismiss stage”); Grooms v. Legge, No.
25   09-cv-489-IEG-POR, 2009 WL 2031730, at *2 (S.D. Cal. July 8, 2009) (“On a motion to dismiss,
     it is not the court’s function to weigh the evidence.”); S.E.C. v. Cotton, No. SACV 06-0905
26   AG(ANX), 2006 WL 6382128, at *6 (C.D. Cal. Dec. 21, 2006) (“Because the Court is required
     to accept plaintiff's allegations as true, the Court may not make such a contrary factual
27   determination at this pleading stage and will not grant the motion to dismiss on this ground.”).
                                          MOTION TO CONVERT; STRIKE
28                                       CASE NO. 3:18-CV-04865-EMC
                                                       3
     Case 3:18-cv-04865-EMC Document 233 Filed 12/27/19 Page 6 of 11




 1   clear to [him] that the right thing to do was announce [his] intentions publicly.” ¶103.

 2          This is irreconcilable with what Defendants now claim. If the impetus behind the August

 3   7, 2018 tweet was truly Musk’s “[c]oncern” over a “leak,” then that explanation would have been

 4   present in the August 13, 2018 blog post (the purpose of which was to elaborate on and explain

 5   why Musk did what he did just six days earlier). It was not, however, and that was because Musk’s

 6   tweet arose from very different motivations altogether. As Plaintiff alleges, Musk had a

 7   documented hatred for short-sellers of Tesla stock. ¶¶153-60. When Musk said what he did on

 8   August 7, 2018, he did so in order to harm these short-sellers. ¶¶7, 152. Indeed, Musk admitted

 9   as much when, on October 26, 2018, he tweeted that the $20 million fine he paid to the SEC in

10   response to the August 7, 2018 tweet was “worth it.” 3

11          Defendants go further and ask the Court to consider that Musk’s dislike of short-sellers is

12   justified because, supposedly, “many companies, executives and shareholders take a similarly

13   dim view of short-selling.” Def. Mem. at 18. In support of this “fact”, Defendants cite two journal

14   articles attached as Exhibits U and V to the Bratan Affidavit. Notably, even though Defendants

15   aggressively seek the Court to take judicial notice of many disputed facts, they do not even seek

16   judicial notice of public opinion of short -sellers. The Court should totally disregard this assertion

17   of widespread disdain for short-sellers as it is unsupported by any evidence in the record and is

18   plainly a matter of factual dispute.

19          Notwithstanding the lack of factual support and in spite of Plaintiff’s factual allegations

20   to the contrary, Defendants continue with their alternative narrative throughout their brief. Def.

21   Mem. at 6 (“The danger that a further leak of the potential take private transaction was acute. . .

22   .”), 17 (“Give the leak of PIF’s stake, he thought public disclosure was ‘the right thing to do.’”).

23   Defendants are within their rights to take discovery on this issue and present it to a jury. However,

24   at the pleading stage, Defendants are not allowed to proffer unsubstantiated facts in order to

25   “resolve competing theories against the complaint.” Khoja, 899 F.3d at 998. For this reason alone,

26
     3
      Taylor Telford, Elon Musk: Tweet that cost $20 million was 'worth it', THE WASHINGTON POST
27   (Oct. 29, 2018).
                                             MOTION TO CONVERT; STRIKE
28                                          CASE NO. 3:18-CV-04865-EMC
                                                          4
     Case 3:18-cv-04865-EMC Document 233 Filed 12/27/19 Page 7 of 11




 1   the Court should grant Plaintiff’s motion to convert and deny Defendants’ Motion to Dismiss.

 2          C.      DEFENDANTS ATTEMPT TO UNDERCUT PLAINTIFF’S CASE BY

 3                  INTRODUCING            UNVERIFIED          AND       INCORRECT          REPORTS

 4                  CLAIMING THAT SHORT-SELLERS DID NOT SUSTAIN DAMAGES.

 5          To undercut Plaintiff’s theory of the case, Defendants assert that short-sellers of Tesla

 6   stock suffered no damages in response to Musk’s tweet, but in fact profited by “about $1.2

 7   billion.” Def. Mem. at 3. These profits, Defendants argue, show that Musk’s tweet could not have

 8   been a “ruse” to harm the “short-sellers.” Def. Mem. at 3. Defendants’ ploy in this regard is

 9   entirely improper under Khoja, and further supports granting Plaintiff’s motion.

10          First, Defendants are categorically wrong when it comes to short-seller damages. Plaintiff

11   conducted a thorough analysis of the facts before filing the Complaint. With expert consultation,

12   Plaintiff concluded that Musk’s tweet caused substantial damages to short-sellers of Tesla stock

13   and alleged as much in the Complaint. ¶¶199-202. Consequently, when Defendants claim that

14   short-sellers were not damaged, they make that claim in direct contradiction of Plaintiff’s well-

15   pleaded factual allegations. That is expressly prohibited under Khoja. See Khoja, 899 F.3d at 998;

16   see also Rollins v. Dignity Health, 338 F. Supp. 3d 1025, 1031 (N.D. Cal. 2018) (“[Defendant] is

17   not explaining or arguing the allegations in Plaintiffs’ [complaint]—it is trying to factually rebut

18   them.”).

19          Second, Defendants try to substantiate their claim about the short-seller damages by citing

20   to a report and an article from third-parties that are neither subject to judicial notice nor

21   incorporated by reference in the Complaint. The report and article, which are written by S3

22   Analytics and MarketWatch, summarily conclude that short-sellers profited during the Class

23   Period. Def. Mem. at 19 n.11 (citing Exhibits Y and Z). Defendants’ reliance on these reports is

24   improper and, as explained previously, explicitly prohibited by Khoja. Indeed, Defendants

25   arguments are contradicted by the same commentators whose “analysis” they inappropriately

26   present to the Court with their motion. Defendants cite author Ihor Dusaniwsky for an article

27   suggesting shortsellers profited from Tesla trades, but ignore another article by the same author
                                          MOTION TO CONVERT; STRIKE
28                                       CASE NO. 3:18-CV-04865-EMC
                                                       5
     Case 3:18-cv-04865-EMC Document 233 Filed 12/27/19 Page 8 of 11




 1   stating the opposite (https://twitter.com/ihors3/status/1026930707065647104) (“$TSLA shorts

 2   down $1.3 billion in mark-to-market losses today as #Tesla rallied 11% on Elon Musk’s

 3   tweets.”), see also ¶7). This disagreement highlights the misleading aspect of Defendants’ entire

 4   argument. Although some shortsellers may have profited during the Class Period (by shorting

 5   Tesla stock when its price was inflated and profiting when Musk and Tesla’s fraud was

 6   subsequently revealed), there is no doubt that shortsellers who were short Tesla stock prior to

 7   12:48 p.m. on August 7, 2018 and covered while the stock price was inflated suffered significant

 8   damages. The extent of those losses requires discovery into the extent of short positions before

 9   Musk’s August 7, 2018 tweet and the level of covering those positions afterwards. This further

10   illustrates that reliance on such materials is improper at this stage, and that these and other issues

11   must await development in discovery. Consequently, assuming any of the underlying evidence

12   made in the media is even correct or admissible, Defendants’ claims about short-seller profits

13   require the Court under Rule 12(d) to grant Plaintiff’s motion to convert and deny Defendants’

14   Motion to Dismiss. See, e.g., Clorox Co. v. Reckitt Benckiser Grp. PLC, 398 F. Supp. 3d 623, 639

15   (N.D. Cal. 2019) (Chen J.) (“the Court cannot accept the truth of the contents of the exhibits and

16   create a factual dispute at this juncture”).

17           D.      IN   SPITE      OF     PLAINTIFF’S       WELL-PLEADED            ALLEGATIONS,

18                   DEFENDANTS SUMMARILY CLAIM THAT MUSK’S GO-PRIVATE

19                   TRANSACTION WAS UNDERWAY.

20           When Musk tweeted “Am considering taking Tesla private at $420. Funding secured.” on

21   August 7, 2018 he did not have an agreement in place to fund the transaction and there were still

22   several significant obstacles standing in his way. ¶121. Yet, in spite of Plaintiff’s well-pleaded

23   allegations on this point, Defendants largely base their Motion to Dismiss on the premise that

24   Musk was actively in the “process of evaluating the transaction” to take Tesla private and,

25   therefore, did not mislead investors when tweeting. Def. Mem. at 2. To support this narrative,

26   Defendants rely exclusively on the August 13, 2018 blog post in which Musk recreated history in

27   order to paint his August 7, 2018 tweet in a positive light. This August 13, 2018 revisionist blog
                                           MOTION TO CONVERT; STRIKE
28                                        CASE NO. 3:18-CV-04865-EMC
                                                        6
     Case 3:18-cv-04865-EMC Document 233 Filed 12/27/19 Page 9 of 11




 1   post, because it itself is false and materially misleading, cannot support a competing factual

 2   narrative of the case for the purposes of Defendants’ Motion to Dismiss. See Khoja, 899 F.3d at

 3   1003 (“it is improper to assume the truth of an incorporated document if such assumptions only

 4   serve to dispute facts stated in a well-pleaded complaint”); Evanston Police Pension Fund v.

 5   McKesson Corp., No. 18-CV-06525-CRB, 2019 WL 5587311, at *3 (N.D. Cal. Oct. 30, 2019)

 6   (holding the court could not “assume the truth of an incorporated document if such assumptions

 7   only serve to dispute facts stated in a well-pleaded complaint.”).

 8          Plaintiff articulates in great detail how and why the August 13, 2018 blog post was false

 9   and materially misleading. As alleged, it concealed that Musk had not taken (or even considered)

10   many of the steps necessary to effect a going-private transaction, including securing funding or

11   even providing Tesla’s board with a specific proposal. ¶135. Moreover, the blog post

12   misrepresented that there was “no question that a deal with the [PIF] could be closed” because

13   Musk knew at that point in time that Tesla’s board would not approve a Middle East production

14   facility, which was a requirement of the PIF. ¶¶137-38 (Tesla director referred to Middle East

15   production facility as a “non-starter”). In light of Plaintiff’s allegations concerning the August 13,

16   2018 blog post, Defendants cannot rely on its contents at the pleading stage. This is especially

17   true given Musk’s statements after August 13, 2018 which, as alleged, show that Musk had not

18   engaged seriously with anyone in any capacity about taking Tesla private prior to August 7, 2018.

19   See ¶112 (Musk told The New York Times that the $420 price per share was a marijuana-related

20   joke, that no one had seen or reviewed the August 7, 2018 tweet before he sent it, and that funding

21   from the PIF was “far from secure”); ¶147 (Musk admitted to the SEC that there was no way to

22   retain retail investors in a private Tesla); ¶150 (Musk admitted to the SEC that the $420 price

23   reflected a joke with his girlfriend at the time which “[was] not a great reason to pick a price”).

24          By analogy, Defendants’ reliance on the August 13, 2018 blog post is no different than a

25   party seeking to defeat summary judgment with a “sham affidavit.” See, e.g., Yeager v. Bowlin,

26   693 F.3d 1076, 1080 (9th Cir. 2012) (“The general rule in the Ninth Circuit is that a party cannot

27   create an issue of fact by an affidavit contradicting his prior deposition testimony.”). Like a “sham
                                           MOTION TO CONVERT; STRIKE
28                                        CASE NO. 3:18-CV-04865-EMC
                                                        7
     Case 3:18-cv-04865-EMC Document 233 Filed 12/27/19 Page 10 of 11




 1   affidavit,” the August 13, 2018 blog post is a self-serving statement that cannot and should not be

 2   accepted by the Court as “fact” as a matter of law. To do otherwise would run contrary to the

 3   holding of Khoja.

 4   III.   CONCLUSION

 5          Defendants’ Motion to Dismiss forces the Court to decide under Rule 12(d) whether to

 6   consider information outside the Complaint and thus convert Defendants’ Motion to Dismiss to

 7   one for summary judgment, or to exclude large swaths of the motion from the record (as identified

 8   in the redacted version of Defendants’ Motion to Dismiss attached as Exhibit A to the

 9   accompanying proposed order). In either event, the Court should deny Defendants’ Motion to

10   Dismiss.

11   Dated: December 27, 2019                      Respectfully submitted,
12
                                                   LEVI & KORSINSKY, LLP
13
                                                    s/ Adam M. Apton                    .
14                                                 Adam M. Apton (SBN 316506)
                                                   Adam C. McCall (SBN 302130)
15
                                                   388 Market Street, Suite 1300
16                                                 San Francisco, CA 94111
                                                   Tel : 415-373-1671
17                                                 Fax : 415-484-1294
                                                   Email: aapton@zlk.com
18                                                 Email: amccall@zlk.com
19
                                                          -and-
20
                                                   Nicholas I. Porritt
21                                                 Alexander A. Krot III
                                                   LEVI & KORSINSKY, LLP
22                                                 1101 30th Street N.W., Suite 115
                                                   Washington, D.C. 20007
23
                                                   Tel: (202) 524-4290
24                                                 Fax: (202) 333-2121
                                                   Email: nporritt@zlk.com
25                                                 Email: akrot@zlk.com
26                                                 (admitted pro hac vice)

27
                                         MOTION TO CONVERT; STRIKE
28                                      CASE NO. 3:18-CV-04865-EMC
                                                      8
     Case 3:18-cv-04865-EMC Document 233 Filed 12/27/19 Page 11 of 11



                                                 -and-
 1

 2                                       Joseph Levi
                                         Eduard Korsinsky
 3                                       LEVI & KORSINSKY, LLP
                                         55 Broadway, 10th Floor
 4                                       New York, New York 10006
                                         Tel: (212) 363-7500
 5
                                         Fax: (212) 363-7171
 6                                       Email: jlevi@zlk.com
                                         Email: ek@zlk.com
 7                                       (admitted pro hac vice)
 8
                                         Attorneys for Lead Plaintiff and the Class
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                 MOTION TO CONVERT; STRIKE
28                              CASE NO. 3:18-CV-04865-EMC
                                              9
